Court of Appeals
of the State of Georgia

                                        ATLANTA,____________________
                                                 October 04, 2017

The Court of Appeals hereby passes the following order:

A18D0101. SAMUEL FRANK COOPER v. AMANDA KAY COOPER.

       Samuel Frank Cooper (“Husband”) and Amanda Kay Cooper (“Wife”) were
divorced in 2015. On July 7, 2017, Husband was found in contempt for failing to pay
attorney fees, as well as to facilitate and allow the sale of the parties’ second home.
After Husband failed to do so, Wife moved for the appointment of a third party to
effectuate the terms of the contempt order pursuant to OCGA § 9-11-70. On August
11, 2017, the trial court granted the motion, and on September 14, 2017, Husband
filed this application for discretionary appeal. We, however, lack jurisdiction.
       To be timely, a discretionary application must be filed within 30 days of entry
of the order sought to be appealed. OCGA § 5-6-35 (d). The requirements of OCGA
§ 5-6-35 are jurisdictional, and this Court cannot accept an application for appeal not
made in compliance therewith. Boyle v. State, 190 Ga. App. 734, 734 (380 SE2d 57)
(1989). Here, in order to be timely, Husband’s application should have been filed on
Monday, September 11, 2017. However, this Court was closed on Monday,
September 11 and Tuesday, September 12, 2017 due to inclement weather. Thus,
Husband had until Wednesday, September 13, 2017 to file his application, which he
did not do.1 Accordingly, Husband’s application is hereby DISMISSED for lack of
jurisdiction.

                                        Court of Appeals of the State of Georgia
                                               Clerk’s Office, Atlanta,____________________
                                                                         10/04/2017
                                               I certify that the above is a true extract from
                                        the minutes of the Court of Appeals of Georgia.
                                               Witness my signature and the seal of said court
                                        hereto affixed the day and year last above written.


                                                                                        , Clerk.


      1
       Although Husband attempted to file his application earlier, those filings were
declined for his failure to follow this Court’s rules.